Citation Nr: 0105367	
Decision Date: 02/22/01    Archive Date: 03/02/01

DOCKET NO.  97-19 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to a rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine.

3.  Entitlement to a higher initial evaluation in excess of 
10 percent for post-traumatic stress disorder (PTSD), from 
January 15, 1998 to March 26, 2000.

4.  Entitlement to an evaluation in excess of 30 percent for 
PTSD, from March 27, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1956 to 
September 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In 
an April 1997 rating decision, the RO increased the rating 
for the veteran's asthma to 10 percent rating, continued the 
20 percent rating for the veteran's degenerative disc disease 
of the lumbar spine, and denied service connection for a left 
knee disorder.  In a May 1997 notice of disagreement and a 
June 1997 substantive appeal, the veteran appealed only the 
RO's denials of an increased rating for his low back disorder 
and of service connection for a left knee disorder.   Thus, 
an increased rating for asthma is not in appellate status.  
The veteran testified at personal hearings at the RO in 
August 1997 and March 1999.

In an August 1998 rating decision, the RO granted service 
connection for PTSD and assigned a 10 percent rating, 
effective January 1998.  During the pendency of the appeal, 
in a rating decision issued in August 2000, the RO increased 
the evaluation for PTSD to 30 percent, effective March 27, 
2000, the date of the VA examination.
As the 30 percent rating for the veteran's service-connected 
PTSD is less than the maximum available under the applicable 
diagnostic criteria, the veteran's claim remains viable on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The 
issues on appeal are thus as stated above.
The veteran's claims for an increased rating for his service-
connected low back disability and for service connection for 
a left knee disorder are discussed in the REMAND section of 
this opinion.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim for increased 
ratings for PTSD.

2.  From January 15, 1998, to March 26, 2000, the veteran's 
service-connected PTSD was manifested by no more than mild 
symptomatology, including some social isolation, depression, 
nightmares, and difficulty sleeping.

3.  As of March 27, 2000, the veteran's service-connected 
PTSD was manifested by no more than moderate symptomatology, 
including social isolation, difficulty getting along with 
others, panic attacks, depression, irritability, nightmares, 
chronic sleep impairment, and mood swings.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for PTSD, from January 15, 1998, to March 26, 2000, 
have not been met.  38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance of Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic 
Code 9411 (2000). 

2.  The criteria for an rating in excess of 30 percent for 
PTSD, from March 27, 2000, have not been met.  38 U.S.C.A. § 
1155 (West 1991); Veterans Claims Assistance of Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1, 
4.7, 4.130, Diagnostic Code 9411 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings for PTSD

The veteran was granted service connection for PTSD by a 
rating decision issued in August 1998, and a 10 percent 
rating was assigned, effective January 15, 1998.   In a 
January 2000 statement, the veteran's representative 
requested that the veteran be afforded another PTSD 
examination.  In support, he asserted that the August 1998 VA 
PTSD examination report did not address the fact that the 
veteran was taking medication to control his PTSD symptoms 
nor did it indicate that the examiner had reviewed the claims 
file.  The veteran was afforded another PTSD examination on 
March 27, 2000.  Based on the examination findings, the RO 
assigned a 30 rating to the veteran's service-connected PTSD, 
effective the date of that examination.  The veteran contends 
that he is entitled to a higher initial evaluation.  

The Board is satisfied that all relevant facts have been 
properly developed, and no further assistance to the veteran 
is required to comply with the duty to assist the veteran 
mandated by 38 U.S.C. § 5103A.  In this connection, the Board 
notes that the veteran testified at his March 1999 personal 
hearing that his symptoms had worsened; that he was being 
treated by a private medical provider, who prescribed 
medication for his PTSD; and that he would submit additional 
medical information in support of his claim.   However, the 
Board notes that the veteran did not complete a release of 
information from his private physician nor did he submit 
additional non-VA medical information.  In addition, at the 
March 2000 VA PTSD examination, the veteran indicated that he 
had been taking medication prescribed by his private 
psychiatrist during 1998 and 1999, but that he no longer 
remembered the physician's name.  Thus, a remand to obtain 
private medical records from an unknown psychiatrist would 
impose further burdens on the RO, with no benefit flowing to 
the veteran.  See generally Counts v. Brown, 6 Vet. App. 473, 
477 (1994) (there is no duty to assist when the appellant 
acknowledges the unavailability of records), quoting Porter 
v. Brown, 5 Vet. App. 233, 237 (1993) (VA has no duty to seek 
to obtain that which does not exist).  Such remands are to be 
avoided.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
It is apparent that the RO notified  the claimant and his 
representative of the medical evidence needed to substantiate 
the claim.  The Board also finds that the VA examination 
reports, which evaluated the status of the veteran's 
disability, are adequate for rating purposes.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2000).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. 
§ 4.1.  Since the present appeal arises from an initial 
rating decision which established service connection for PTSD 
and assigned the initial disability rating, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999). 

The veteran served in the Republic of Vietnam twice and was 
awarded the Purple Heart after being on a helicopter, which 
was shot down and three of the seven aboard were killed.  
During both tours, the veteran reported that he endured 
nightly mortar and rocket attacks.  The veteran was first 
diagnosed with PTSD at an August VA PTSD examination.  The 
veteran reported that his repeated absence for temporary duty 
and moodiness contributed to the end of his first marriage in 
1997.  He was on his third marriage.  The veteran stated that 
he and his wife visited her daughter and grandchild, went to 
the movies, and ate out, but he could not tolerate church 
because he disliked enclosed spaces with a lot of people.  
The veteran said he had no friends.  After leaving the Air 
Force, the veteran later worked for Al Salam Aircraft Company 
in Riyadh, Saudi Arabia during Desert Storm.  He reported 
that the SCUD attacks brought back memories, and in 1996 he 
left Saudi Arabia because his Vietnam concerns "came to a 
head" and the syndrome emerged.  The veteran complained that 
he had recurring nightmares that awakened him with a jolt and 
sweats about three times a month.   The sound of helicopters 
made him recall the floppy sound of Huey rotor blades and 
then he would think of Vietnam, if he did not busy himself 
with some task, he would become overwhelmed with painful 
memories.  The veteran stated that he had lost interest in 
managing the household finances and that he was irritable and 
wanted to strike out at his wife, but had not.  On 
examination, the veteran was oriented, well groomed and 
polite.  Thought processes were coherent and chronologic and 
the veteran's attention, concentration, insight and judgment 
were intact.  The veteran had no suicidal or homicidal 
ideation.  The veteran's mood was dysphoric, but not 
hopeless, and he became upset when relating details of the 
helicopter crash.  The impression was PTSD with delayed onset 
about 1996.  His Global Assessment of Functioning (GAF) score 
was 90.  (See American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (Fourth Ed. 1994) 
(DSM-IV) adopted by the VA at 38 C.F.R. §§ 4.125 and 4.126.) 

The VA treatment records dated from May 1998 to March 1999 
reflect no treatment for PTSD, anxiety or nervous symptoms.  

At the March 1999 RO hearing, the veteran testified that he 
last worked in October 1996 in Saudi Arabia, where he was a 
civilian employee.  He left due to long-term hostility 
towards Americans and the fact that the environment tended to 
trigger recollections of Vietnam.  He complained of 
persistent depression and the need to distance himself from 
others including his wife and other family members.  He 
related that he had recurring nightmares of Vietnam and 
resultant sleep deprivation.  He described problems with 
transient anxiety, stress-related heart palpitations, and 
marital difficulties.  

A November VA vocational rehabilitation services point of 
contact report and a December 1999 VA vocational 
rehabilitation counseling report indicate that the veteran 
was planning to resume academic training in the Spring 2000 
semester.   

At a March 2000 VA PTSD examination, the examiner indicated 
that the claims file had been reviewed and the veteran was no 
longer taking any medication for his PTSD.  The veteran 
reported that he had been taking medication to reduce his 
anxiety prescribed by a non-VA psychiatrist during 1998 and 
1999, but that he no longer remembered the psychiatrist's 
name.   He stated that the psychiatrist had seen him alone, 
with his spouse and the spouse alone; that the effort had 
ended; and that his wife was divorcing him.  The veteran 
complained of mood swings, where he would get hostile towards 
someone or towards the world at large.  He stated that he 
could not work with, or be around, people or he got 
irritated.  He admitted to volunteering as a parking lot 
attendant for his church on Sundays.  However, he no longer 
attended games with his son-in-law because he got anxious in 
crowds.  The veteran reported that he had anxiety attacks two 
to three times a week and in January had them twice a day 
when he was visiting his grandchildren in Colorado.  He said 
that he hated to lose his wife, but admitted that he would 
not talk to her for days or weeks at a time.  He reported 
that he could not sleep; that he had nightmares two to three 
times a month; and that he was tired all the time.  The 
veteran saw his life passing him by and felt guilty that he 
had survived the war.  He related that he would go blank 
while driving or would start to think about the war and get 
weepy, especially when he heard Hueys.  On examination, the 
veteran was well groomed, oriented and cooperative.  The 
examiner noted a formal item performance deficit with regard 
to attention and concentration.  The veteran's thought 
processes were coherent with no apparent intrusions during 
the interview.  The examiner noted that the veteran had a 
sense of lost self-esteem and was preoccupied with combat 
service, unproductive reflection and brooding.  The veteran 
was irritable and had a low frustration tolerance and a 
congruent affective expression.  The veteran's insight and 
judgment were intact as he used appropriate compensatory 
coping skills for known performance difficulties.  The 
impression was PTSD continues with a GAF score of 55 for 
PTSD.  

Also of record is a report of a VA social survey, dated in 
March 2000, wherein a social worker noted that, after the 
veteran quit his job at Boeing in 1996, he found himself 
wanting to be alone and afraid of being in enclosed areas 
with other people. He tried taking computer classes but he 
could not stand being in an enclosed classroom with other 
people.  It was further noted that the veteran had been 
having nightmares of Vietnam experiences, had trouble 
sleeping, and was easily angered and depressed, which he 
attributed to his experiences in Vietnam, and he said that, 
at times, he thought there was no reason to continue living, 
particularly since he was losing his wife.
 
The veteran's disability has been evaluated under the 
provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under 
Diagnostic Code 9411, a 10 percent rating is warranted for 
PTSD manifested by occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
the ability to perform occupational tasks only during periods 
of significant stress, or symptoms controlled by continuous 
medication.  A rating of 30 percent is warranted where the 
disorder is manifested by occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; mild memory loss (such as forgetting names, 
directions, and recent events).  A 50 percent evaluation is 
assigned if there is occupational and social impairment due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-term and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work relationships.  
See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).

After reviewing the evidence of record, the Board finds that 
the preponderance of the evidence is against entitlement to a 
rating in excess of 10 percent for PTSD before March 26, 
2000.  While the veteran has complained of recurrent 
nightmares that may be reflective of chronic sleep 
impairment, he appeared to be functioning satisfactorily with 
routine behavior, self-care, and normal conversation.  The 
August 1998 VA examiner noted that the veteran reported that 
the sound of helicopters made him recall the floppy sound of 
Huey rotor blades and then he would think of Vietnam and 
might become overwhelmed with painful memories.  However, the 
veteran's attention, concentration, insight and judgment 
appeared to be intact.   The veteran's mood was dysphoric, 
but not hopeless, and he had no suicidal or homicidal 
ideation.  Some depression and anxiety was apparent upon 
examination, but there was no indication of panic attacks.  
The impression was PTSD with a GAF score of 90. 

The August 1998 examiner gave the veteran a GAF score of 90.  
The American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, 
equates a GAF of 81 to 90 with absent or minimal symptoms, 
good functioning in all areas, interested and involved in a 
wide range of activities, socially effective, generally 
satisfied with life, no more than everyday problems or 
concerns.  As such, the Board finds that, before March 27, 
2000, the veteran's PTSD symptomatology more nearly 
approximated a mental disability with occupational and social 
impairment due to mild or transient symptoms which decreased 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress; or, symptoms 
controlled by continuous medication.  While the Board is not 
required to accept the examiner's characterization as to the 
severity of a disorder, in this case, that assessment appears 
to be consistent with the relevant historical and mental 
status examination findings and a 10 percent evaluation under 
the criteria specified in the rating schedule.

The Board finds that there is little, if any, evidence that 
the veteran met the criteria for a 30 percent rating before 
March 2000.  VA treatment records from May 1998 to March 1999 
reflect no treatment for PTSD, anxiety or nervous symptoms.  
A September 1998 statement from the study coordinator and the 
principle investigator for a Washington University study 
indicates that the veteran received nefazodone for a six-
month period.  However, there was no medical assessment 
indicating that the veteran had panic attacks.  Moreover, his 
thought processes were coherent and chronologic and his 
attention, concentration, insight and judgment were intact. 
There is no evidence of record that the veteran was unable to 
perform routine activities such as self-care, and no evidence 
that he was unable to accomplish necessary tasks.

As the preponderance of the evidence is against the 
assignment of an initial rating in excess of 10 percent for 
the veteran's PTSD before March 27, 2000, that part of his 
claim must be denied.  See 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2000).

As to the disability picture from March 27, 2000, the medical 
evidence shows no more than moderate disability.  Although 
the veteran admitted that he was receiving treatment from a 
non-VA psychiatrist in 1998 and 1999, the veteran never 
submitted any records and he indicated at his March 2000 
examination that he was no longer seeing that psychiatrist or 
taking medication for his PTSD.  See Counts, supra.  However, 
the March 2000 examiner noted a loss of self-esteem and a 
formal item performance deficit with regard to attention and 
concentration.  The veteran was irritable, was subject to 
mood swings and had a low frustration tolerance.  The veteran 
also reported that he could not sleep; that he had nightmares 
two to three times a month; and that he could not work with, 
or be around, people or he got irritated.  He no longer 
attended games with his son-in-law and reported anxiety 
attacks two to three times a week.  However, he admitted to 
volunteering as a parking lot attendant for his church.  The 
veteran's thought processes were coherent and his insight and 
judgment were intact.  The veteran was oriented and 
cooperative.  There is no evidence of record that the veteran 
is unable to perform routine activities such as self-care, 
and no evidence that he is unable to accomplish necessary 
tasks.  The impression at the March 2000 examination was PTSD 
continues with a GAF score of 55.  A GAF score of 51 to 60 
equate with moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  As 
such, the Board finds that, from March 26, 2000, the 
veteran's current PTSD symptomatology more nearly 
approximates a mental disability with occupational and social 
impairment due to moderate symptoms.  

However, a 50 percent rating is not warranted as the medical 
evidence overall does not show the criteria for a rating in 
excess of 30 percent.  That is, there is no medical evidence 
of impairment in thought processes or communication, 
difficulty in understanding complex commands, impaired 
judgment, persistent delusions or hallucinations, inability 
to perform activities of daily living, or disorientation to 
time or place.  In particular, the Board notes that, while a 
social survey included some history of suicidal ideation and 
other difficulties, the March 2000 examination report, which 
is more probative of the veteran's mental status than the 
social worker's report, given that the former was performed 
by a psychiatrist, noted that the veteran had no delusions, 
hallucinations, suicidal thoughts or homicidal thoughts.  On 
examination, the veteran was cooperative, polite and well 
groomed.  His judgment and insight were not impaired.  As 
such, the evidence when considered in its totality does not 
present a picture of impairment for a 50 percent rating as 
contemplated by the rating criteria.  Thus, the preponderance 
of the evidence is against the assignment of a rating in 
excess of 30 percent for the veteran's PTSD from March 27, 
2000.  See 38 C.F.R. §4.130, Diagnostic Code 9411 (2000).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
the holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. 
§ 3.321(b)(1), which provides procedures for assignment of an 
extra-schedular evaluation.  In the instant case, although 
the veteran asserts that his PTSD symptomatology has 
interfered with his employment, he has submitted no evidence 
to support his assertion, nor has he required hospitalization 
for his PTSD.  Thus, the veteran's PTSD symptomatology has 
not otherwise rendered impracticable the application of the 
regular schedular standards.  Accordingly, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In deciding the veteran's claim for a rating in excess of 30 
percent for PTSD from March 27, 2000, the Board has 
considered the benefit of a doubt doctrine; however, as the 
preponderance of the evidence is against the claim, the 
doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).



ORDER

A claim for an initial rating in excess of 10 percent for 
PTSD, from January 15, 1998 to March 26, 2000, is denied.

A claim for a rating in excess of 30 percent for PTSD, from 
March 27, 2000, is denied.


REMAND

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the President signed the 
"Veterans Claims Assistance Act of 2000," Pub. L. No. 106-
475 (2000) (to be codified at 38 U.S.C. §§ 5100-5103A, 5106-
7, 5126) (the "Act"), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  This 
liberalizing legislation is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  The medical examination 
and etiology opinion requested below are in part to comply 
with this provision. 

Service Connection for a Left Knee Disorder

In order to give the veteran every consideration with respect 
to the present appeal, and to ensure compliance with Veterans 
Claims Assistance Act of 2000, it is the Board's opinion that 
more medical evidence is needed to determine whether the 
veteran's left knee disorder was due, in whole or in part, to 
injuries sustained while in service.

The Board notes that the veteran filed his original claim for 
residuals of multiple injuries to his legs, spine and neck in 
October 1981, immediately following separation from service.  
A December 1981 VA examination primarily focused on low back 
and lung disorders.  On examination, the veteran's left leg 
was found to be 89 centimeters in length as compared with 85 
centimeters for his right leg.  Reflexes in the lower 
extremities revealed both knee jerks to be 3+ and 
symmetrical.  Sensory examination indicated some dullness to 
sharp pinprick along the anterior and posterior aspect of the 
left thigh, extending down to a portion of the posterior 
aspect of the lower leg and around to the lateral aspect of 
the ankle.  No X-rays were taken of the knees.

At a March 1997 VA examination, the veteran asserted that his 
left knee disorder was a result of injuries received, while 
on active duty, in a helicopter crash in Vietnam.  Service 
medical records show that the veteran was hospitalized for 
multiple injuries to his head, back and legs until October 
1969 following an August 1969 helicopter crash.  On the 
veteran's June 1981 retirement examination, the veteran 
indicated that he had swollen and painful joints (examiner's 
note refers to left ankle), had cramps in his legs at night, 
arthritis, and recurrent back pain since an August 1969 
helicopter crash.  

At a March 1997 VA examination, the veteran reported that he 
had been having problems with his knees, back and neck.  His 
knees had been aching since the early 1980s and he had had 
bilateral knee swelling, left more than right.  The veteran 
reported having arthroscopic surgery on his left knee in 
1995, which revealed osteoarthritis.  He complained of his 
left knee locking and giving way.  On examination, both knees 
had crepitations.  There were varicose veins at the anterior 
aspect of the left knee and medial thigh and significant soft 
tissue swelling of the left knee.  On drawer sign, there was 
increased excursion but no pain on the left.  Knee flexion 
was to 125 degrees on the left and extension was to 0 degrees 
bilaterally.  On the left, lateral flexion was to 25 degrees 
with pain and rotation was to 40 degrees.  The veteran could 
squat with pain in the left knee.  The impression was 
osteoarthritis of the left knee by X-ray and examination. 

The service medical records show that the veteran's legs were 
injured in a 1969 helicopter crash for which he initially 
received extensive treatment; that on retirement from the 
service the veteran had complaints of swollen joints, 
arthritis and leg cramps; and that he underwent left knee 
surgery in 1995.  As such, the Board believes that the 
veteran should be afforded a VA examination that would 
include a review of all medical records contained in the 
claims file.  If the medical evidence of record is 
insufficient, the Board is always free to supplement the 
record by seeking an advisory opinion or ordering a medical 
examination in or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).      

Increased Rating for Low Back Disorder
   
An April 1997 RO rating decision denied the veteran's request 
for an increased rating for his service-connected low back 
disability.  The Board observes that the most recent 
examination of the veteran's back was in March 1997.  It did 
not and the RO's rating decisions do not appear to consider 
whether the veteran experiences any additional functional 
loss due to pain or fatigability as contemplated by 38 C.F.R. 
§§ 4.40, 4.45 (2000).  See DeLuca v. Brown, 8 Vet. App. 202, 
204-05 (1995).  In this regard, the Board notes that the 
veteran testified that he could not hold a job because of his 
back disorder and his representative asserted at the August 
1997 RO hearing that the evidence of record did not consider 
the fatigability and functional impairment that the veteran's 
back had caused him.  Further, the veteran  essentially 
indicated at his March 1999 Board RO hearing that his back 
condition had worsened since the most recent VA examination.  
VA's General Counsel has indicated that when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate. VAOPGCPREC 11-95 (April 7, 1995).  Under 
these circumstances, the Board is of the opinion that a 
further VA orthopedic examination with consideration of the 
DeLuca criteria would be useful to fully assess the severity 
of the veteran's low back disability.  Caffrey v. Brown, 6 
Vet. App. 377 (1994).
The RO should also determine if there are any additional 
treatment records relating to the evaluation of and treatment 
for the veteran's low back and left knee disorders.  In this 
regard, the Board notes that, after discharge, the veteran 
stated that he received treatment for his left knee at the 
United States Garrison-Fitzsimons, which was closed in 1999.  
No treatment records from Fitzsimons are associated with the 
file.  All relevant treatment records should be secured.  
Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 (1992).

Accordingly, this matter is REMANDED for the following 
actions:

1.  The RO should contact the veteran and 
have him identify (names, addresses, and 
dates) any sources of VA or non-VA 
treatment for his low back and left knee 
disorders.  The RO should then secure 
copies of all identified records not 
already in the claims file and associate 
them with the record.  38 C.F.R. § 3.159 
(2000).

2.  Thereafter, the RO should schedule 
the veteran for a comprehensive VA 
orthopedic examination to determine the 
nature and severity of his service-
connected low back disability and to 
assess the nature and etiology of his 
left knee disorder.  The claims file and 
a copy of this remand must be made 
available to, and be reviewed by, the 
examiner in connection with the 
examination. All tests and studies deemed 
necessary should be accomplished, and all 
findings should be reported.  The 
examiner should particularly review, and 
comment on any active duty medical 
records pertaining to complaints of left 
knee pain or left leg complaints. 

After reviewing the claims file and 
examining the veteran, the examiner 
should offer an opinion as to whether it 
is at least as likely as not that any 
current left knee disorder is causally 
related to any incident of the veteran's 
period of active duty.  

In accordance with DeLuca v. Brown, 8 
Vet. App. 202 (1995), the examination 
report relating to the veteran's low back 
disability should address whether any 
pain (including painful motion or pain 
with use), flare-ups of pain, weakened 
movement, excess fatigability, or 
incoordination results in functional 
loss.  The examiner should state whether 
any back pain claimed by the veteran is 
supported by adequate pathology and is 
evidenced by visible behavior.  To the 
extent that is possible, any functional 
loss that is present due to degenerative 
disc disease of the lumbar spine should 
be expressed as degrees of limitation of 
motion or ankylosis of the lumbar spine.  
The examiner should clearly outline the 
rationale for any opinion expressed.

3.  The RO also is requested to review 
the entire file and undertake any 
additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 (2000) (to be codified at 38 U.S.C. 
§§ 5100-5103A, 5106-7, 5126).  

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO.  If the benefits 
sought are not granted in full, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.



The purpose of this remand is to assist the veteran and to 
obtain clarifying medical information. The veteran and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999). 




		
	R. F. WILLIAMS	
	Member, Board of Veterans' Appeals



 



